Rothrock, Ch. J.
1 tjusam!• redemption This action cannot be maintained. That a redemption was in fact made is not questioned. Section 891 of the Code provides: “The county auditor shall, upon application of any party to redeem any real property, * * * * * * and being satisfied that such party has a right to redeem the same, and upon the payment of the proper amount, issue to such party a certificate of redemption * * * *
It does not appear what showing of a right to redeem was made by Kuck to the auditor. It must, therefore, be presumed that it was sufficient. The treasurer has no power or authority to question the act of the auditor, and make a deed regardless of the redemption, and Julius A. Kuck’s right to redeem cannot be determined in an action against the treasurer.
An adjudication against the treasurer would leave the rights of the redemptioner the same as if no adjudication had been had.
Affirmed.